

117 S2370 IS: Zero-Emission Homes Act of 2021
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2370IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mr. Heinrich (for himself, Mr. Blumenthal, Ms. Smith, Mr. Schatz, Mr. Booker, Mr. Whitehouse, Mr. Murphy, Mr. Bennet, Mr. Ossoff, Mrs. Gillibrand, Ms. Stabenow, and Mr. Luján) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to provide rebates for the installation of zero-emission technologies in single-family homes and multifamily buildings, and for other purposes.1.Short titleThis Act may be cited as the Zero-Emission Homes Act of 2021.2.Zero-emission home program(a)DefinitionsIn this section:(1)Certified contractorThe term certified contractor means a contractor with an industry-recognized certification reflecting training, education, or other technical expertise relating to qualified electrification projects for residential buildings, as identified by the Secretary.(2)Contractor companyThe term contractor company means a company—(A)the business of which is to provide services—(i)to residential building owners; and(ii)for which a rebate may be provided pursuant to the Program; and(B)that holds the licenses and insurance required by the State in which the company provides services.(3)Electric load or service center upgradeThe term electric load or service center upgrade means an improvement to a circuit breaker panel that enables the installation and use of—(A)a QEP described in any of subclauses (II) through (IV) of paragraph (10)(A)(i); or(B)if determined to be appropriate by the Secretary, a QEP described in any of subclauses (I) through (III) of paragraph (10)(A)(ii). (4)Heat pumpThe term heat pump means a heat pump used for water heating, space heating, or space cooling that—(A)relies solely on electricity for its source of power; and (B)is air-sourced, geothermal- or ground-sourced, or water-sourced.(5)HomeThe term home means each of—(A)a building with not more than 1 dwelling unit, an individual condominium unit, or a manufactured housing unit, that—(i)is located in a State; and(ii)(I)is the primary residence of—(aa)the owner of that building, condominium unit, or manufactured housing unit, as applicable; or (bb)a renter; or(II)is a new-construction single-family residential home; and(B)a unit of a multifamily building that—(i)is owned by an individual who is not the owner of the multifamily building;(ii)is located in a State; and(iii)is the primary residence of—(I)the owner of that unit; or(II)a renter.(6)HVACThe term HVAC means heating, ventilation, and air conditioning. (7)Low- or moderate-incomeThe term low- or moderate-income, with respect to a household, means a household—(A)with an annual income that is less than 80 percent of the annual median income of the area in which the household is located; or(B)that is low-income (as defined in section 412 of the Energy Conservation and Production Act (42 U.S.C. 6862)).(8)Multifamily buildingThe term multifamily building means any building—(A)with 2 or more dwelling units that—(i)are built on top of one another or side-by-side; and(ii)may share common facilities; and(B)that is not a home.(9)ProgramThe term Program means the Zero-Emission Home Program established under subsection (b).(10)Qualified electrification project; QEP(A)In generalThe terms qualified electrification project and QEP mean a project that, as applicable—(i)installs, or enables the installation and use of, in a home or multifamily building—(I)an electric load or service center upgrade;(II)an electric heat pump;(III)an induction or noninduction electric stove, cooktop, range, or oven that has received an Energy Star Emerging Technology Award (or meets a more stringent standard, as determined by the Secretary, if the Secretary determines a more stringent standard to be appropriate); or(IV)an electric heat pump clothes dryer that is Energy Star Most Efficient certified (or meets a more stringent standard, as determined by the Secretary, if the Secretary determines a more stringent standard to be appropriate); or(ii)if determined to be appropriate by the Secretary, installs, or enables the installation and use of, in a home or multifamily building described in subparagraph (B)—(I)a solar photovoltaic system, including any electrical equipment, wiring, or other components necessary for the installation and use of the solar photovoltaic system, including a battery storage system;(II)electric vehicle charging infrastructure or electric vehicle support equipment necessary to recharge an electric vehicle on-site; or(III)electrical rewiring, power sharing plugs, or other installation tasks directly related to and necessary for the safe and effective functioning of a QEP in a home or multifamily building.(B)Home or multifamily building describedA home or multifamily building referred to in subparagraph (A)(ii) is a home or multifamily building that is certified, or the household of the homeowner of which is certified, as applicable, as low- or moderate-income pursuant to the procedures established under subsection (d)(1). (C)ExclusionsThe terms qualified electrification project and QEP do not include any project with respect to which the appliance, system, equipment, infrastructure, component, or other item described in clause (i) or (ii) of subparagraph (A) is not certified under the Energy Star program established by section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) if, as of the date on which the project is carried out, the item is of a category for which a certification is provided under that program.(11)Qualified providerThe term qualified provider means an electric utility, Tribal-owned entity or Tribally Designated Housing Entity (TDHE), or commercial, nonprofit, or government entity, including a retailer and a contractor company, that provides services for which a rebate may be provided pursuant to the Program for 1 or more portfolios that consist of 1 or more qualified electrification projects. (12)SecretaryThe term Secretary means the Secretary of Energy.(13)Solar photovoltaic systemThe term solar photovoltaic system means a system—(A)placed on-site at a home or multifamily building, or as part of the community of the home or multifamily building; and(B)that generates electricity from the sun specifically for the home, multifamily building, or community.(14)Tribal communityThe term Tribal community means a Tribal tract or Tribal block group.(15)Underserved communityThe term underserved community means a community located in a census tract that is identified by the Secretary as—(A)a low- or moderate-income community; or(B)a community of racial or ethnic minority concentration.(16)Zero-emission home rebateThe term zero-emission home rebate means a rebate provided in accordance with subsection (c).(b)Establishment of ProgramThe Secretary shall establish a program, to be known as the Zero-Emission Home Program, to provide zero-emission home rebates in accordance with subsection (c).(c)Zero-Emission home rebates for qualified electrification projects(1)Zero-emission home rebates(A)In generalSubject to subparagraph (B), in carrying out the Program, the Secretary shall provide to homeowners and owners of multifamily buildings zero-emission home rebates, in accordance with this subsection, for qualified electrification projects carried out at, or relating to, the homes or multifamily buildings, as applicable.(B)RequirementThe provision of a zero-emission home rebate under this paragraph shall be subject to the availability of appropriations for that purpose. (2)Amount of rebate(A)In generalSubject to subsection (d)(2)(A)(i), a zero-emission home rebate under paragraph (1) shall be equal to—(i)in the case of a qualified electrification project described in subsection (a)(10)(A)(i)(II) that installs a heat pump used for water heating, not more than $1,250;(ii)in the case of a qualified electrification project described in subsection (a)(10)(A)(i)(II) that installs a heat pump HVAC system—(I)not more than $3,000 if the heat pump HVAC system has a heating capacity of not less than 27,500 Btu per hour; and(II)not more than $1,500 if the heat pump HVAC system has a heating capacity of less than 27,500 Btu per hour;(iii)in the case of a qualified electrification project described in subclause (III) or (IV) of subsection (a)(10)(A)(i), not more than $600; (iv)in the case of a qualified electrification project described in subsection (a)(10)(A)(i)(I) that installs an electric load or service center panel that enables the installation and use of any upgrade, appliance, system, equipment, infrastructure, component, or other item installed pursuant to any other qualified electrification project, not more than $3,000; and(v)in the case of any other qualified electrification project, including a qualified electrification project described in any of subclauses (I) through (III) of subsection (a)(10)(A)(ii), for which the Secretary provides a zero-emission home rebate, not more than an amount determined by the Secretary for that qualified electrification project, subject to subparagraph (B).(B)Limitations on amount of rebate(i)Maximum total amountSubject to subsection (d)(2)(A)(ii), the maximum total amount that may be awarded as zero-emission home rebates under this subsection shall be $10,000 with respect to each home for which a zero-emission home rebate is provided.(ii)Costs(I)In generalSubject to subsection (d)(2)(A)(iii), the amount of a zero-emission home rebate provided to a homeowner under this subsection shall not exceed 50 percent of the total cost of the applicable qualified electrification project.(II)Labor costsSubject to subsection (d)(2)(A)(iii), not more than 50 percent of the labor costs associated with a qualified electrification project may be included in the 50 percent of total costs for which a zero-emission home rebate is provided under this subsection, as described in subclause (I), subject to the condition that labor costs account for not more than 50 percent of the amount of the zero-emission home rebate.(3)Limitations on QEPs(A)ContractorsA zero-emission home rebate may be provided for a qualified electrification project carried out by a contractor only if that contractor is a certified contractor.(B)Heat pump HVAC systemsA zero-emission home rebate may be provided for a qualified electrification project that installs or enables the installation of a heat pump HVAC system only if the heat pump HVAC system—(i)replaces—(I)a nonelectric HVAC system; or(II)an electric resistance HVAC system; or(ii)is part of new construction, as determined by the Secretary.(C)Heat pumps for water heatingA zero-emission home rebate may be provided for a qualified electrification project that installs or enables the installation of a heat pump used for water heating only if the heat pump—(i)replaces—(I)a nonelectric heat pump water heater;(II)a nonelectric water heater; or(III)an electric resistance water heater; or(ii)is part of new construction, as determined by the Secretary.(D)Electric stoves, cooktops, ranges, and ovensA zero-emission home rebate may be provided for a qualified electrification project described in subsection (a)(10)(A)(i)(III) only if the applicable electric stove, cooktop, range, or oven—(i)replaces a nonelectric stove, cooktop, range, or oven; or(ii)is part of new construction, as determined by the Secretary.(E)Electric heat pump clothes dryersA zero-emission home rebate may be provided for a qualified electrification project described in subsection (a)(10)(A)(i)(IV) only if the applicable electric heat pump clothes dryer—(i)replaces a nonelectric clothes dryer; or(ii)is part of new construction.(4)Additional incentives for contractors and qualified providers(A)General incentive(i)In generalWith respect to each qualified electrification project described in clause (ii), the Secretary shall provide a payment of $100 to the certified contractor or qualified provider carrying out the qualified electrification project.(ii)Qualified electrification project describedA qualified electrification project referred to in clause (i) is a qualified electrification project—(I)that is carried out at a home or multifamily building;(II)for which a rebate is provided under this subsection; and(III)with respect to which the certified contractor or qualified provider is not eligible for a higher payment under any of subparagraphs (B) through (D).(B)Incentive for QEPs in certain communities and households(i)In generalWith respect to each qualified electrification project described in clause (ii), the Secretary shall provide a payment of $200 to the certified contractor or qualified provider carrying out the qualified electrification project.(ii)Qualified electrification project describedA qualified electrification project referred to in clause (i) is a qualified electrification project—(I)that is carried out at a home or multifamily building that—(aa)is located in an underserved community or a Tribal community; or(bb)is certified, or the household of the homeowner of which is certified, as applicable, as low- or moderate-income pursuant to the procedures established under subsection (d)(1);(II)for which a rebate is provided under this subsection; and(III)with respect to which the certified contractor or qualified provider is not eligible for a higher payment under subparagraph (C) or (D).(C)Incentive for certain labor practices(i)In generalWith respect to each qualified electrification project described in clause (ii), the Secretary shall provide a payment of $250 to the certified contractor or qualified provider carrying out the qualified electrification project.(ii)Qualified electrification project describedA qualified electrification project referred to in clause (i) is a qualified electrification project—(I)that is carried out—(aa)at a home or multifamily building; and(bb)by a certified contractor or qualified provider that allows for the use of collective bargaining agreements;(II)for which a rebate is provided under this subsection; and(III)with respect to which—(aa)all laborers and mechanics employed on the qualified electrification project are paid wages at rates not less than those prevailing on projects of a character similar in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act); and(bb)the certified contractor or qualified provider is not eligible for a higher payment under subparagraph (D).(D)Maximum incentive(i)In generalWith respect to each qualified electrification project described in clause (ii), the Secretary shall provide a payment of $500 to the certified contractor or qualified provider carrying out the qualified electrification project.(ii)Qualified electrification project describedA qualified electrification project referred to in clause (i) is a qualified electrification project—(I)that is carried out—(aa)at a home or multifamily building that—(AA)is located in an underserved community or a Tribal community; or(BB)is certified, or the household of the homeowner of which is certified, as applicable, as low- or moderate-income pursuant to the procedures established under subsection (d)(1); and(bb)by a certified contractor or qualified provider that allows for the use of collective bargaining agreements;(II)for which a rebate is provided under this subsection; and(III)with respect to which all laborers and mechanics employed on the qualified electrification project are paid wages at rates not less than those prevailing on projects of a character similar in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act). (E)ClarificationAn amount provided to a contractor or qualified provider under any of subparagraphs (A) through (D) shall be in addition to the amount of any zero-emission home rebate received by the contractor or qualified provider.(5)Claim(A)In generalSubject to paragraph (2)(B), a homeowner, a certified contractor, or a qualified provider may claim a separate zero-emission home rebate under this subsection for each qualified electrification project carried out at a home.(B)TransferThe Secretary shall establish and publish procedures pursuant to which a homeowner or owner of a multifamily building may transfer the right to claim a rebate under this subsection to the certified contractor or qualified provider carrying out the applicable qualified electrification project.(6)Multifamily buildings(A)In generalSubject to subparagraph (B), the owner of a multifamily building may combine the amounts of zero-emission home rebates for each dwelling unit in the multifamily building into a single rebate, subject to—(i)the condition that the applicable qualified electrification projects benefit each dwelling unit with respect to which the rebate is claimed; and(ii)any maximum per-dwelling unit rate established by the Secretary.(B)Costs(i)In generalSubject to clause (ii), the amount of a rebate under subparagraph (A) shall not exceed 50 percent of the total cost, including labor costs, of the applicable qualified electrification projects.(ii)Low- or moderate-income buildingsIn the case of a multifamily building that is certified by the Secretary as low- or moderate-income in accordance with subsection (d)(1)(B), the amount of a rebate under subparagraph (A) shall not exceed 100 percent of the total cost of the applicable qualified electrification projects.(C)ProceduresThe Secretary shall establish and publish procedures— (i)pursuant to which the owner of a multifamily building may combine rebate amounts in accordance with this subsection; and(ii)for the enforcement of any limitations under this subsection.(7)Process(A)Rebate processNot later than 180 days after the date of enactment of this Act, the Secretary shall develop and publish a rebate processing system that results in immediate price relief for consumers who purchase and have installed qualified electrification projects, in accordance with this section.(B)Qualified electrification project list(i)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall publish a list of qualified electrification projects for which a zero-emission home rebate may be provided under this subsection that includes, at a minimum, the qualified electrification projects described in subsection (a)(10)(A).(ii)UpdatesNot less frequently than once every 3 years, the Secretary shall publish an updated list of qualified electrification projects for which a zero-emission home rebate may be provided under this subsection.(d)Special provisions for low- and moderate-Income households and multifamily buildings(1)CertificationsThe Secretary shall establish procedures for certifying as low- or moderate-income each of—(A)the household of a homeowner; and(B)a multifamily building.(2)Maximum amounts(A)In generalWith respect to a qualified electrification project carried out at a location described in subparagraph (B)—(i)a zero-emission home rebate shall be equal to—(I)in the case of a qualified electrification project described in subsection (c)(2)(A)(i), not more than $1,750;(II)in the case of a qualified electrification project described in subsection (c)(2)(A)(ii)—(aa)not more than $6,000 if the applicable heat pump HVAC system has a heating capacity of not less than 27,500 Btu per hour; and(bb)not more than $3,000 if the applicable heat pump HVAC system has a heating capacity of less than 27,500 Btu per hour;(III)in the case of a qualified electrification project described in subsection (c)(2)(A)(iii), not more than $840; (IV)in the case of a qualified electrification project described in subsection (c)(2)(A)(iv), not more than $4,000; and(V)in the case of a qualified electrification project described in subsection (c)(2)(A)(v), not more than an amount determined by the Secretary for that qualified electrification project, subject to clause (ii);(ii)the maximum total amount of zero-emission home rebates that may be awarded with respect to each home of a homeowner shall be $14,000; and(iii)the amount of a zero-emission home rebate may be used to cover not more than 100 percent of the costs, including labor costs, of the applicable qualified electrification project.(B)Location describedA location referred to in subparagraph (A) is—(i)a home—(I)with respect to which the household of the homeowner is certified as low- or moderate-income pursuant to the procedures established under paragraph (1)(A); or(II)that is located in a Tribal community; or(ii)a multifamily building—(I)that—(aa)is certified as low- or moderate-income pursuant to the procedures established under paragraph (1)(B); or(bb)is located in a Tribal community; and(II)with respect to which more than more than ½ of the dwelling units in the multifamily building—(aa)are occupied by households the annual household incomes of which do not exceed 80 percent of the median annual household income for the area in which the multifamily building is located; and(bb)have average monthly rental prices that are equal to, or less than, an amount that is equal to 30 percent of the average monthly household income for the area in which the multifamily building is located.(C)RequirementThe Secretary may provide a rebate to the owner of a multifamily building in an amount described in subparagraph (A) only if the owner agrees in writing to provide commensurate benefits to the renters in that multifamily building.(e)Education and outreachOf the total amount appropriated by subsection (g)(1), the Secretary may use not more than $5,000,000 for community and consumer education and outreach related to the Program. (f)AdministrationThe Secretary shall use not more than 1 percent of the amounts appropriated by subsection (g)(1)—(1)to administer this section; and(2)to provide administrative and technical support to certified contractors, qualified providers, States, and Indian Tribes. (g)Appropriations(1)In generalIn addition to amounts otherwise made available, there are appropriated to the Secretary for the 10-year period beginning on the date of enactment of this Act, out of any amounts in the Treasury not otherwise appropriated, such sums as are necessary to carry out this section, including to provide rebates under this section with respect to homes and multifamily buildings at which qualified electrification projects are carried out during that 10-year period.(2)Allocation for low- or moderate-Income households(A)In generalOf the amounts appropriated by paragraph (1), the Secretary shall reserve 50 percent for—(i)rebates relating to qualified electrification projects carried out for low- or moderate-income households; and(ii)any necessary administrative or technical support for those qualified electrification projects.(B)Availability of reserved amountsAmounts reserved under subparagraph (A) shall remain available until expended in accordance with that subparagraph.(3)Allocation for Tribal communities(A)In generalOf the amounts appropriated by paragraph (1), the Secretary shall reserve 11 percent for—(i)rebates relating to qualified electrification projects carried out in Tribal communities; and(ii)any necessary administrative or technical support for those qualified electrification projects.(B)Availability of reserved amountsAmounts reserved under subparagraph (A) shall remain available until expended in accordance with that subparagraph.(4)Use of reserved amounts for certain QEPsWith respect to a qualified electrification project carried out for a low- or moderate-income household that is located in a Tribal community, the Secretary may—(A)use amounts reserved under paragraph (2) or (3) for any rebate or necessary administrative or technical support for that qualified electrification project; and(B)(i)if the Secretary uses amounts reserved under paragraph (2) as described in subparagraph (A), consider a corresponding amount reserved under paragraph (3) to be unreserved and eligible for use for any purpose authorized under this section; or(ii)if the Secretary uses amounts reserved under paragraph (3) as described in subparagraph (A), consider a corresponding amount reserved under paragraph (2) to be unreserved and eligible for use for any purpose authorized under this section.